Wily, J.
It is well settled that want of citation of appeal will be cured where the appellee appears and contests the case on any other ground. Therefore when the plaintiff, appellee herein, moved to dismiss the appeal on the ground that the record does not contain all the evidence adduced on this trial, he set up a defense which amounts to a voluntary appearance in^the case, and it cured his objection that he was not cited as appellee.
The motion to dismiss the appeal for want of proper citation is therefore denied.
On the merits, the appellants contend that there is no proof that they are liable as solidary obligors on the note which is the basis of plaintiff’s action against them.
There is no note of evidence; and the rule is that the judge who condemned the defendants as commercial partners solidarily on their note, did so upon proper evidence. 22 An. 73; 23 An. 39-3, 504; 24 An. 20.
Judgment affirmed.